DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Species pertaining to claims 3 – 7, 15, 22 in the reply filed on 02/10/22 is acknowledged.  The traversal is on the ground(s) that the different figures pertains to certain claims.  For only the reason to help expediate prosecution of the application, the Examiner has agreed and claims 3 – 7, 15, 22 will be considered in this Office Action.  
Confirmation of such claims was made Ms. Mc Kay during a phone call.  See interview summary for more details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 7, 15, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, the statement “the user” lacks antecedent basis.
In claim 4, the statement “flexible shaft” is indefinite.  It is not clear what makes the shaft being “flexible”.  Is the shaft bendable or is the shaft flexible due to the composition of the material? Is the shaft flexible for being able to rotate in different directions?
In claim 5, the statement “their second leg” is indefinite. 
In claim 6, the statements “the user starts with their first” and “moves their first” and “user starts with their first” are indefinite.
In claim 7, the statement “routed around the user” is indefinite.  It is not clear how the tension member is routed around the user.
The statement “user though an upper” is indefinite.
The statement “the user moves their first leg” is indefinite.
The statements “their second leg” and “the user moves their second” are indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106351810 A) in view of Panousis et al (US 9,362,803).
Li discloses, regarding,
Claim 3, 22, a biomechanical electric generator, comprising: a transmission component 6 which is removably attached to a second upper leg of the user at a first end and a second end of the transmission component 6 is coupled to the conversion unit 4 (see Fig. 1), the transmission component 6 transmits relative motion between the first and second leg during locomotion to the conversion unit; wherein the conversion unit converts the motion of the transmission component into electrical power (see abstract).
explicitly showing having a conversion unit 310 which is removably attached to a first upper leg of the user (see Figs. 4A, 3, 1).
Regarding claim 22, the method is disclosed mutatis mutandis.
Panousis et al further discloses, regarding,
Claim 6, the transmission component further comprising a flexible tension member 105 which is removably attached to an inner portion of the second leg of the user at a first end of the tension member (see Figs 1, 4A), the tension member is slidably routed through a ring which is removably attached to an inner portion of the first leg of the user, the tension member is coupled to the conversion unit such that when the user starts with their first and second legs substantially aligned and moves their first leg forward relative to the second leg, the flexible tension member is drawn out of the conversion unit (column 6, lines 12 – 25; column 7, lines 1, 3, 10 – 12, 46 – 49), wherein when the user starts with their first and second legs substantially aligned and moves the second leg forward relative to their first leg, the flexible tension member is drawn out of the conversion unit (column 5, lines 32 – 43; column 6, lines 12 – 16).

It would have been obvious before the effective filing date of the claimed invention to disclose the generator/method as disclosed by Li and to modify the invention per the limitations disclosed by Panousis et al for the purpose of providing a power system that is low cost and easy to use.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Panousis et al as applied to claim 3 above, and further in view of Shepertycky et al (US 9,407,125).

On the other hand, Shepertycky et al discloses, regarding,
Claim 4, the transmission component further comprising a flexible shaft (see Fig. 1B; since the shaft is thin thus bendable and flexible enough to rotate in a different directions) which transmits the rotational motion of the first upper leg of the user relative to the second upper leg of the user (see Fig. 1A) to the conversion unit 250.
It would have been obvious before the effective filing date of the claimed invention to disclose the combined generator/method as disclosed above and to modify the invention per the limitations disclosed by Shepertycky et al for the purpose of minimizing the weight of a power system.


Allowable Subject Matter
Claims 5, 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2nd rejection noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 16, 2022